             Case 2:15-cv-01901-TSZ Document 359 Filed 11/23/20 Page 1 of 2




 1

 2

 3                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 4                                  AT SEATTLE

 5
        SEATTLE TIMES COMPANY,
 6                         Plaintiff,
                                                         C13-1463 TSZ
 7         v.

 8      TRAVELERS CASUALTY AND SURETY
        COMPANY,
 9
                           Defendant.
10
        SEATTLE TIMES COMPANY,
11
                           Plaintiff,
12
           v.                                            C15-1901 TSZ
13
        LEATHERCARE, INC.,
14
                           Defendant,
15
           v.                                            MINUTE ORDER
16      TOUCHSTONE SLU LLU; and
        TB TS/RELP LLC,
17
                           Third-Party Defendants.
18

19        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
20
          (1)    The United States Court of Appeals for the Ninth Circuit having issued its
21 mandate  in Nos. 18-35773, 18-35966, 19-35056, 19-35068, 19-35252, and 19-35433, and
   the Judgment entered on August 15, 2018, in Case No. C15-1901, docket no. 271, and the
22 Supplemental Judgment entered on April 17, 2019, in Case No. C15-1901, docket
   no. 337, having been affirmed, the Court hereby ORDERS as follows:
23

     MINUTE ORDER - 1
             Case 2:15-cv-01901-TSZ Document 359 Filed 11/23/20 Page 2 of 2




 1                  (a) The request for an extension of time to tax costs made by
            Touchstone SLU LLC and TB TS/RELP LLC (“Touchstone”), in Case No. C15-
 2          1901, docket no. 281, which was stayed pending Touchstone’s unsuccessful
            appeal from the Minute Order entered October 16, 2018, in Case No. C15-1901,
 3          docket no. 288, see Minute Order at ¶ 1(a) (C15-1901, docket no. 311), is
            DENIED.
 4
                   (b)    The parties in Case No. C15-1901 are DIRECTED to file a Joint
 5          Status Report within fourteen (14) days of the date of this Minute Order indicating
            why the stay of execution of the Judgment and Supplemental Judgment described
 6          above should not be lifted forthwith.

 7                 (c)    The stay in Case No. C13-1463 is hereby LIFTED and the case is
            returned to the active docket. The parties have indicated that the briefing on
 8          motions for attorneys’ fees relating to the appeal in C15-1901 was completed on
            November 9, 2020, and they are waiting for the Ninth Circuit to rule on those
 9          motions before engaging in mediation. See Joint Status Report (C13-1463, docket
            no. 196). The parties know the range of attorneys’ fees at issue, and their proposal
10          to provide another status report within 90 days after the Ninth Circuit rules on the
            pending motions is DENIED. Within fourteen (14) days of the date of this Minute
11          Order, the parties shall file a Joint Status Report indicating when they will be
            prepared to proceed to trial in this matter.
12          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
13
            Dated this 23rd day of November, 2020.
14

15                                                    William M. McCool
                                                      Clerk
16
                                                      s/Gail Glass
17                                                    Deputy Clerk

18

19

20

21

22

23

     MINUTE ORDER - 2
